August 12, 1915. The opinion of the Court was delivered by
Plaintiff recovered judgment in a magistrate's Court for $6.20, an admitted overcharge in the rate on an interstate shipment, and $50.00, the penalty provided by statute (Civil Code 1912, vol. I, sec. 2573) for failure to pay the claim therefor within the time prescribed. The Circuit Court affirmed the judgment.
Since the trial on Circuit the Supreme Court of the United States has held that the penalty statute is void as applied to interstate commerce. Charleston  W.C. Ry.Co. v. Varnville Furniture Co., 237 U.S. 597; *Page 437 35 Sup. Ct. 715; 100 S.C. 227a. The penalty must, therefore, be remitted. If this is done within twenty days after notice of the filing of the remittitur, the judgment will stand affirmed; otherwise a new trial is ordered.
Reversed nisi.